Citation Nr: 1532951	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  06-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a low back disability prior to July 16, 2013 on a schedular and extraschedular basis.

2. Entitlement to a rating in excess of 20 percent for a low back disability on and after July 16, 2013 on a schedular and extraschedular basis.

3. Entitlement to total disability rating based upon individual unemployablity due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 2000 to November 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claims folder was subsequently transferred to the RO in St. Petersburg, Florida.

In December 2008, the Board denied an initial rating in excess of 10 percent for the Veteran's lumbar spine disability.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2009, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  

The case was subsequently remanded in May 2010, March 2012, May 2013, and November 2013 to obtain treatment records, afford the Veteran VA examinations, and obtain adequate opinions regarding an extraschedular rating.  

In September 2014, the Board again denied an initial rating in excess of 10 percent for the Veteran's lumbar spine disability.  This decision was appealed to the Court and the Court again granted a JMR to vacate the Board's decision and remand the case for readjudication in accordance with the June 2015 JMR.   

The issues of entitlement to a rating in excess of 20 percent for a low back disability on and after July 16, 2013 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. For the period prior to July 16, 2013, the Veteran's low back disability caused the following: guarding of movement and muscles spasms that have resulted in lumbar scoliosis, reduced forward flexion with objective evidence of painful motion at 65 degrees, and intermittent right leg weakness without objective signs of muscle atrophy.  

2. For the period prior to July 16, 2013, the Veteran's low back disability did not demonstrate the following: the functional equivalent of forward flexion less than 30 degrees with objective evidence of painful motion prior to 30 degrees, either favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks during any 12 month period.  

3. For the period prior to July 16, 2013, the Veteran's the symptoms of the  low back disability have been contemplated by the rating schedule.  The combined effects of the Veteran's service-connected disabilities have not caused symptoms that have been not attributed to a specific service-connected condition.


CONCLUSIONS OF LAW

1. For the period prior to July 16, 2013, the criteria for a 20 percent rating for a low back disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.71a, Diagnostic Code (DC) 5243 (2014). 

2. For the period prior to July 16, 2013, the criteria for a rating in excess of 20 percent for a low back disorder have not been met on a schedular or extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.14, 4.71a, DC 5243, 8520, 9435, 5227 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   While the evidence indicates that the Veteran's low back disability becomes more severe 2004 through July 2013, the evidence does not suggest that the change is significant enough to warrant staged ratings.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, and incoordination.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  

The Veteran has appealed a 10 percent disabling rating for an initial low back disability that has been evaluated under 38 C.F.R. § 4.71a, DC 5243, which evaluates impairment from IVDS. 38 C.F.R. § 4.71a, DC 5243 (2014).  The Veteran has contended that his condition has warranted a higher rating throughout the entire rating process.  The Board agrees.  Based upon the evidence of record, the Board finds that a rating of 20 percent is warranted for the Veteran's low back disorder for the period prior to July 16, 2013.  

DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula evaluating limitation of motion of the spine, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Pursuant to DC 5243 for incapacitating episodes, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

From his separation from service through July 2013, the Veteran routinely sought treatment for his low back condition.  He sought treatment from various private and VA orthopedic physicians, general practitioners, and pain management facilities.  He also underwent VA examinations to evaluate the severity of his low back disorder in December 2005, September 2010, and April 2012.
In January 2005, the Veteran had x-rays of his lumbosacral spine taken with multiple views.  The x-rays indicated that the Veteran had narrowing of the disc space at L5-S1 and pars interarticularis on the right side at L1 without spondylolisthesis. 
  
The December 2005 examination noted that the Veteran reported flare ups if he walked more than a mile and that he was trying to walk a mile at least three times per week.  He reported that if he goes further than a mile he will begin experiencing pain down his right leg with some numbness and tingling.  Flaring episodes were relieved with rest.  He wore a lumbosacral support when his back bothered him, usually only at work.  He did his own yard work, cooking, cleaning, and laundry and cut grass with a riding mower.  He reported missing a couple of days work over the prior year due to back pain, but none of these missed days had been prescribed by a physician.  He denied any loss of bowel or bladder function.  The Veteran reported that he was fully independent with all of his activities of daily living.  

The examiner did not note any signs of postural or fixed abnormalities or paraspinous muscle spasms.  Mild tenderness with palpation was found over the lower lumbosacral spine.  Range of motion testing revealed flexion to 80 degrees actively and repetitively without signs of fatigability limited by stiffness and discomfort.  The examiner noted normal musculature of his upper and lower extremities.  EMG findings showed indications of right radiculopathy.  

The Veteran was seen in the emergency room in March 2010 and April 2010 for his low back.  An April 2010 treatment record shows that the Veteran was usually able to work through pain at work, but over the last several weeks he had been very uncomfortable work.  A second record that same month shows that he was changing positions at his job.  

At a VA examination in September 2010, the Veteran reported being given bed rest for five days due to back and leg pain in April 2010.  He reported he could not wash by himself comfortably below the knee and could not put his own shoes and socks on.  The Veteran's disability effected his usual occupation in that he reported increased problems with back and leg pain with bending over, climbing stairs, lifting, prolonged sitting or standing.  He reported pain rated as five out of ten (5/10) and stiffness.  There was no report of weakness, lack of endurance, fatigability or other symptoms.  The Veteran reported his symptoms were daily and constant.  He was able to walk three quarters of a mile and no assistive devices were used.  The Veteran reported an increase in lower back symptoms of pain and stiffness with bending, standing, sitting, and walking; that occurred two to three times daily and lasted anywhere from 15 minutes to three hours.  In addition to the incapacitating episode in 2010, he reported four to five days in 2009.  The Veteran reported symptoms related to his right lower extremity. 

Examination revealed normal posture and gait.  There was no atrophy.  Range of motion testing revealed flexion to 65 degrees, which was limited by pain.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, incoordination, instability or pertinent abnormal weight bearing, except as noted.  There was no loss of function with repetitive use, except as noted.  Loss of function due to flare-ups could not be determined without resorting to mere speculation.  The examiner opined that the Veteran had minimal functional limitations. 

X-rays in February 2011 revealed scoliosis.

In April 2011, a letter was received from B.G. a close friend of the Veteran.  The letter reported that as a longtime friend of the Veteran that he almost immediately noticed that the Veteran's gait had been altered since he had returned from service.  He also stated that the Veteran was having difficulty sitting or standing for long periods of time.  He stated that he had learned that the Veteran's wife had been helping the Veteran dress himself.  He also indicated that he had taken over lawn care maintenance for his friend to help reduce his pain.  

The Veteran was afforded a VA examination in April 2012.  There had been no doctor prescribed bed rest or incapacitation in the prior 12 month period.  The Veteran was independent in eating and toileting.  He reported limitations in bathing and dressing due to his service-connected back and nonservice-connected bilateral hip pain, with difficulty bending to wash below knees or putting on socks/shoes.  He reported requiring assistance from wife or using a self-bought "grabber."  The Veteran reported impediment to usual occupation due to his back disability and bilateral hip pain.  No additional limitation due to flare-ups could be determined without resorting to mere speculation.  

The Veteran reported constant daily aching pain ranging from 7-8/10 subsiding to 5-6/10 after taking pain medications.  He reported chronic, daily intermittent pains in his right lumbar region and right lower extremity radicular symptoms.  He provided a letter from his work supervisor showing that he had to leave work to visit the emergency room in April 2010 and was placed on five days of bed rest.  The letter indicates that the Veteran was transferred to the least physically demanding position to accommodate his medical needs.  The letter also shows that due to the Veteran's back and hip conditions, there were many aspects of the job he was unable to perform.  The Veteran reported four episodes of flare-ups in the previous 12 months for which he did not seek medical care.  He had pain level of 8/10 that lasted for 24 hours.  

Range of motion testing revealed flexion to 65 degrees with pain at 65 degrees, which remained the same with following repetitive testing.  The examiner did note less movement than normal and pain on movement.  He had localized tenderness and pain with palpation.  There was no guarding or muscle spasm and no muscle atrophy that was noted.  He had right lower extremity radiculopathy, but no left lower extremity radiculopathy.  He had no other neurologic abnormalities.  The only prescribed assistive device was a TENS unit.  The examiner opined that the Veteran's condition impacted his ability to work; he had mild functional limitation of difficulty bending. 

Additional lay statements from the Veteran's family and friends received in June 2012 show that the Veteran had constant pain, limited range of motion, and that his wife had to help with activities of daily living such as putting on his shoes and socks and washing his lower legs.  These letters show that the Veteran was not able to bend over and pick items off the ground and could not squat or get on his hands and knees.  

Lay testimony is competent to establish the presence of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza v. Brown, 7 Vet. App. 498 (1995).

Entitlement to 20 Percent Rating prior to July 16, 2013

Upon review of the evidence of record, the Board finds that prior to July 16, 2013 the Veteran's low back disability guarding of movement and muscles spasms that have resulted in lumbar scoliosis, reduced forward flexion with objective evidence of painful motion at least as far as 65 degrees, intermittent right leg weakness without objective signs of muscle atrophy, and incapacitating episodes having a total duration of less than 4 weeks during any 12 month period.  Accordingly, the Board finds that the Veteran's low back disability warrants a 20 percent schedular rating for this period. 

While none of the VA examiners found that the Veteran had severe enough guarding or muscle spasms to cause an altered gait or an altered spinal column such as scoliosis, the Board finds that the evidence of record supports such a finding.  X -rays from 2005 and 2011 establish that the Veteran developed scoliosis of the lumbar spine during the appeal period.  Further, the Board finds that the Veteran to be competent and credible regarding his statements about guarding his movements due to his low back pain and the presence recurrent muscle spasms.  In March 2011, the Veteran stated that he guards all of his movements whether bathing, sitting down, or walking. In January 2012, he reported that he is prescribed muscle relaxers due to recurrent muscle spasms.  Further, the Board finds the statements of B.G. to competent and credible regarding the Veteran's change in his gait after his return home from active service.  

While neither is competent to establish that the severity of these conditions caused the Veteran's scoliosis of the lumbar spine, the Board will resolve the benefit of the doubt in favor of the Veteran.  The Board also notes that the record indicates that the Veteran at minimum is restricted to forward flexion to 65 degrees and had at least one period of incapacitating episodes that lasted at least 10 days within a 12 month period.  Accordingly, the Board finds that the Veteran's impairment during the period prior to July 16, 2013 is more closely reflected by the 20 percent rating criteria under either formal of DC 5237.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5237. 

Entitlement to a 20 Rating in Excess of 20 Percent prior to July 16, 2013

However, while the Board finds that a 20 percent rating is warranted for the period prior to July 16, 2013, the Board finds that a rating in excess of 20 percent is not warranted on a schedular or extraschedular basis.  

As discussed above, the Veteran's forward flexion was to 65 degrees in September 2010 and April 2012.  While the Veteran indicates that his pain on motion begins prior to degree indicated by the VA examiner, the evidence does not suggest that the Veteran's forward flexion, even considering limitations due to pain, would not reach at least 30 percent.  

While the Board finds credible the Veteran's statements that he suffers from constant pain due to his back, the Board does not find that constant pain is equivalent to painful motion with regards to determining functional loss.  38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  See DeLuca, at 202.  These considerations attempt to identify parts of the body that become painful upon use, not simply if it is painful at all times.  "A part that becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  Accordingly, the Board does not find that the Veteran has no functional forward flexion, despite reports of constant pain.    

To the extent that the Veteran sister, H.M., states that the Veteran has no ability to bend at the waist at all the Board finds this statement to be not credible.  Medical treatment records from both the Veteran's private physicians and his VA doctors indicate that the Veteran has some capacity for forward flexion.  Records from the Veteran's PCP J. K., M.D., in April 2008 report that the Veteran has full range of motion of the spine.  A March 2009 record from Pain Consultants in Crestview Florida reported normal range of motion for the Veterans back.  Both of the September 2010 and the April 2012 VA examinations, which report where objective evidence of painful motion was noticed, indicate that the Veteran began having painful motion well beyond 30 degrees of forward flexion. 

Moreover, the other lay statements of record indicate that while the Veteran has some functional forward flexion ability.  The Veteran's wife, who puts on the Veteran's shoes and washes his lower extremities, states that "he must have something to prop on to bend over" and "his decreasing range of motion."  His mother indicated that he is capable of performing some yard work and the Veteran on multiple occasions reported participating in activities, which require some amount of bending, such as playing as bean bag toss game in April 2011 and riding horses in January 2010.       

The Board also considers the fact that the Veteran has made recurrent complaints of right leg weakness related to his service-connected back disorder.  The evidence indicates that this weakness is intermittent and it increases during flare-ups of the Veteran's condition.  However, the Veteran receives a separate compensable rating regarding his service-connected right lower extremity, which includes his radicular symptoms. The Board notes that the regulations state that while the Veteran is rated under the General formula that objective neurologic abnormalities should be rated separately.  See 38 C.F.R. § 4.71a, DC 5237, Note (1). 

The Board has also considered lay reports of excess fatigue due to his back condition.  While the VA examiners have reported that the Veteran did not have excess fatigability, the Veteran has indicated his that use of his back causes excess fatigue and the Board finds these reports to be credible.  In March 2011, the Veteran reported lack of endurance and that "the daily struggle of the pain that I bear causes me to be completely exhausted by the time I get home.  It is not the job itself that is strenuous but just putting up with the pain."  38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, and incoordination.  However, the Board does not find that this fatigue causes his functional impairment due to his back disability to warrant a rating in excess of 20 percent.  Prior to July 16, 2013, the Veteran's file indicates that while the Veteran suffered from continuous pain and had great difficulty with activities that involve bending that the Veteran, the claims file only indicates that the Veteran has been prescribed bed rest for his back at most 10 days in a 12 month period during the appeal period.  Even accounting for the flare-ups, which the Veteran has indicated that he does not seek medical attention, this does would not indicate fatigue of the level that would require a 40 percent rating, which would equate to between two weeks and four weeks of prescribed bed rest under the IVDS.  

Lastly, the Board has considered whether an extra-schedular rating is warranted for the Veteran's service-connected low back disability for this period.  In exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  

The Veteran's condition has already been referred for extraschedular consideration, which was denied by the Director of Compensation Service.  After review of the evidence of record, the Board also finds that an extra-schedular evaluation is not warranted for the Veteran's low back disability, including considering the combined impact of his service-connected conditions, as the evidence does not demonstrated that the Veteran symptoms and resulting functional impairment are not contemplated by the rating schedule.  

The Board notes that initially in April 2013, Director of Compensation Service determined that the Veteran's low back condition presented an exceptional or unusual disability picture; however, after further development, the Director determined that the Veteran's low back disability was not so exceptional or unusual to render the rating criteria inadequate. 

The Veteran has reported symptoms of constant pain, limitations of range of motion, required periods of prescribed bed rest, fatigue, exhaustion due to pain, neurological deficits, including radicular pain, reduced ability to bend, stoop, crawl, and kneel.  He has reported that he is unable to drive, stand, walk, or sit for periods of time without pain or switching positions.  He has reported that he is unable to participate in activities that he once enjoyed such as fishing, hunting, playing horse shoes, and other activities.  

The Board finds that all of these symptoms are contemplated by either the General Formula for Disease and Injuries of the Spine of the rating schedule or the Formula for Rating IVDS based upon Incapacitating Episodes.  These formulas directly address limitations in range of motion, alterations in gait, muscle spasms, guarding due to pain, and complete ankylosis of the spine.  As noted above, the rating schedule for musculoskeletal disabilities includes consideration of functional loss due to painful motion, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing, decreased movement, weakened movement, excess fatigability, and incoordination.  Evaluation under the IDVS also contemplates symptoms that would cause periods of incapacitation for up to 6 full weeks in a 12 month period.  Accordingly, the Board finds that all of the Veteran's symptoms and resulting functional loss are contemplated by the rating schedule; therefore, an extra-schedular rating is not warranted for the Veteran's low back disability.  As the Veteran's symptoms are contemplated by the rating schedule, the Board does not need to address whether the Veteran's condition meet the governing norms.      

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  To the extent that the Veteran, the Veteran's symptoms related to his right leg radiculopathy and his mood disorder are in receipt of separate ratings.  There is no indication that the combination of the Veteran's service-connected right hand residuals and his service-connected low back condition create an exceptional circumstance that warrants an extraschedular rating.  Accordingly, this is not an exceptional circumstance in which an extraschedular rating is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in letters to the Veteran in November 2005, March 2008, and June 2009.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes statements from the Veteran, VA treatment records, private treatment records, and VA examination reports from 2005, 2010, and 2012.  All obtainable evidence identified by the Veteran relative to his claim have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

For the period prior to July 16, 2013, a rating of 20 percent for a low back disability is warranted. 

For the period prior to July 16, 2013, a rating in excess of 20 percent for a low back disability is denied on a schedular and extraschedular basis. 


REMAND

The record indicates that the Veteran underwent a left hip replacement on July 16, 2013 and a right hip replacement on August 13, 2013.  An October 2013 primary care note from the Eglin CBOC indicates that the Veteran reported that his low back disability has worsened since his bilateral hip replacements.  The Board notes that the Veteran has not undergone a VA examination regarding the severity of his low back condition since his bilateral hip replacement.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred in April 2012 prior to his bilateral hip replacements and he has subsequently indicated a worsening of his back condition since those operations that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected condition should be afforded.

Additionally, the Board notes that the Veteran indicated in October 2013 that he was unable to work due to disability.  A claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The evidence of record does not indicate that the Veteran has been provided notice regarding a claim for TDIU.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide any required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.  The AOJ should then adjudicate this claim in the first instance. 

2. Then, the Veteran should be scheduled for an examination to determine the current severity of his service-connected low back disorder.  
	
3. Lastly, after undertaking any additional development deemed appropriate and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's pending claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


